  Case 19-06012-TLM           Doc 12   Filed 04/19/19 Entered 04/19/19 13:47:30           Desc Main
                                       Document     Page 1 of 2
B2500A (Form 2500A) (12/15)



                              United States Bankruptcy Court
                                             District Of       IDAHO

In re   FARMERS GRAIN, LLC               ,          )       Case No. 17-00450-TLM
            Debtor                                  )
                                                    )       Chapter 7
                                                    )
 NOAH G. HILLEN, Trustee                            )
           Plaintiff                                )
          v.                                        )
 GRESSLEY FARMS, LLC, SCOTT                         )       Adv. Proc. No. 19-06012-TLM
 GRESSLEY, and NORTHWEST FARM
 CREDIT SERVICES                                    )
                                                    )
               Defendants                           )


                       SUMMONS IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to
this summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this
summons, except that the United States and its offices and agencies shall file a motion or answer to the
complaint within 35 days.

               Address of the clerk:     Clerk, U.S. Bankruptcy Court
                                         550 W. Fort Street
                                         Boise, ID 83724

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.

              Name and Address of Plaintiff's Attorney: Jed W. Manwaring
                                                         Evans Keane LLP
                                                         1161 W. River Street, Suite 100
                                                         Boise, ID 83702
If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.


IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED
TO BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT
AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.


                                                                        (Clerk of the Bankruptcy Court)

                                              By:
                                              (Deputy Clerk)
                                                                                        Lynette Parson
                                                                                    on Apr 18, 2019 8:43 am
  Case 19-06012-TLM           Doc 12   Filed 04/19/19 Entered 04/19/19 13:47:30              Desc Main
                                       Document     Page 2 of 2
B2500A (Form 2500A) (12/15)



                                   CERTIFICATE OF SERVICE

       I, Jed W. Manwaring                     (name), certify that service of this summons and a copy of
the complaint was made April 19, 2019                   (date) by:

       X
              Mail service: Regular, first class United States mail, postage fully pre-paid, addressed
               to:      Phil DiPofi, President & CEO
                        Northwest Farm Credit Services
                        2001 S. Flint Road
                        P.O. Box 2515
                        Spokane, WA 99220-2515
              Personal Service: By leaving the process with the defendant or with an officer or agent
               of defendant at:



              Residence Service: By leaving the process with the following adult at:



              Certified Mail Service on an Insured Depository Institution: By sending the process by
               certified mail addressed to the following officer of the defendant at:



              Publication: The defendant was served as follows: [Describe briefly]



              State Law: The defendant was served pursuant to the laws of the State of               , as
               follows: [Describe briefly]



         If service was made by personal service, by residence service, or pursuant to state law, I further
certify that I am, and at all times during the service of process was, not less than 18 years of age and
not a party to the matter concerning which service of process was made.

       Under penalty of perjury, I declare that the foregoing is true and correct.


       Date 04/19/19               Signature

               Print Name:                        Jed W. Manwaring
                                                  Evans Keane LLP
               Business Address:                  1161 W. River Street, Suite 100
                                                  P.O. Box 959
                                                  Boise, ID 83701-0959
